UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 19, AUTO UNDERWRITERS OF AMERICA, INC. (Exact name of registrant as specified in its charter) California 000-11582 94-2915849 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2670 South White Road San Jose, California 95148 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (408) 270-3587 Copies of Communications to: Sanford T. Sherman, Esq. 14 Monarch Bay Plaza, No. 186 Monarch
